Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
Applicant has amended to include that the machine learning model is trained. Applicant argues: “Gu merely describes secure training of a machine learning model…That is, Gu does not contemplate instantiating an already trained model a privacy preserving manner on a host (Remarks pg. 8).”
The Examiner respectfully disagrees. Gu Paragraph [0088] and Figure 3B. teaches “the deep learning model has been trained…the end users may make use of the trained deep learning model, executing as part of the deep learning cloud service to process new data.” 
Applicant argues: “Vaikuntarnathan does not appear to teach or suggest…instantiate the trained machine learning model (Remarks pg. 9).” The Examiner respectfully submits that Gu in the above cited sections teaches executing the trained learning model.
Therefore Applicant’s arguments that the newly amended limitations are not taught in the prior art are unpersuasive.
Applicant has added new claim 16 which would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu (US 2020/0082270).


Regarding Claim 1,

Gu (US 2020/0082270) teaches a computer-implemented method of instantiating a machine learning model with a host processing system comprising a trusted execution environment (TEE) and an untrusted processing system (UPS) (Figure 3B, TEE 326, Non-TEE 332, 334), the method comprising: 
preparing, with the host processing system, a compiler encoding an architecture of the trained machine learning model (Paragraph [0053-0054] teaches compilation encoding machine learning modules); 
receiving, from a client processing system, source data (Paragraph [0088] teaches source data)(Fig. 3B. input dataset); 
and producing, with the compiler, software based on the received source data and model parameters stored on the host processing system, the software comprising an untrusted software component for performance on the UPS and a trusted software component for performance on the TEE ((Figure 3B, TEE 326, Non-TEE 332, 334 and see associated text) wherein the untrusted software component and the trusted software component are configured to, when performed in concert, instantiate the trained machine learning model (Figure 3B, Deep Learning Training Service Framework, 320, and associated text, in particular Paragraph [0088]))

Regarding Claim 2,

Gu teaches the method of claim 1, further comprising: provisioning, with the TEE, a secure enclave; and compiling the software within the secure enclave to conceal the trusted software component from the UPS (Paragraph [0050] teaches the deep learning training service launches a TEE, such as a SGX enclave, and loads the training code into it).

Regarding Claim 3,

Gu teaches the method of claim 1, further comprising: attesting, with the TEE and to the client processing system, integrity of the compiler based on receiving a request, from the client processing system, to process the source data with the machine learning model (Paragraph [0050, 0060] teaches attestation process).

Regarding Claim 10,

Gu teaches the method of claim 1, wherein the UPS comprises a graphics processing unit (GPU) (Paragraph [0055] teaches GPU).

Regarding Claims 11-13,

Claims 11-13 are similar in scope to Claims 1-3 and is rejected for a similar rationale.

Regarding Claims 15,

Claim 15 is similar in scope to Claims 1 and is rejected for a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Vaikuntanathan (US 2020/0036512).


Regarding Claim 4,

Gu teaches the method of claim 1, but does not explicitly teach wherein the trusted software component is configured to outsource linear operations to the untrusted software component in a blinded manner to conceal, from the UPS, inputs to at least one layer of the machine learning model.
Vaikuntanathan (US 2020/0036512) teaches outsource linear operations to the untrusted software component in a blinded manner to conceal, from the UPS, inputs to at least one layer of the machine learning model (Figure 1, 120, 140, also Paragraph [0051] teaches non-trusted handles linear computations on encrypted data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gu with the outsourcing method of Vaikuntanathan
The motivation is to prevent incurring significand bandwidth penalty and time delay (Paragraph [0051])

Regarding Claim 14,

Claim 14 is similar in scope to Claim 4 and is rejected for a similar rationale.

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Pogorelik (US 2021/0319098)
 

Regarding Claim 5,

Gu teaches the method of claim 1 but does not explicitly teach determining, with the TEE, an input to a layer of the machine learning model; blinding, with the TEE, the input to produce a first blinded intermediate; applying, with the UPS, a weight to the first blinded intermediate to produce a second blinded intermediate; stripping, with the TEE, the blinding from the second blinded intermediate to produce an unblinded intermediate; and applying, with the TEE, an activation function to the unblinded intermediate to produce an unblinded output of the layer.
Pogorelik (US 2021/0319098) teaches TEE, an input to a layer of the machine learning model; blinding, with the TEE, the input to produce a first blinded intermediate (Paragraph [0221], Figure 26 teaches obfuscating input data by the TEE); applying, with the UPS, a weight to the first blinded intermediate to produce a second blinded intermediate (Paragraph [0359] teaches a weight is adjusted to the values); stripping, with the TEE, the blinding from the second blinded intermediate to produce an unblinded intermediate; and applying, with the TEE, an activation function to the unblinded intermediate to produce an unblinded output of the layer (Paragraph [0397] teaches decrypting (i.e. unblinding) the encrypted result using an activation function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gu with the blinding method of Pogorelik
The motivation is to harden model systems against attack (Paragraph [0004])

Regarding Claim 6,

Gu and Pogorelik teaches the method of claim 5. Pogorelik teaches wherein the unblinded output of the layer is an activation of a node of the layer and the unblinded second intermediate quantifies a weighted local receptive field of the node (Paragraph [0324]).

Regarding Claim 7,

Gu and Pogorelik teaches the method of claim 5. Pogorelik teaches wherein the layer is an earlier layer (Paragraph [0326] teaches earlier or initial layer) and the method further comprises: determining, with the TEE, an unblinded input to a subsequent layer of the machine learning model based on the unblinded output of the earlier layer; blinding, with the TEE, the subsequent unblinded input to produce a subsequent blinded first intermediate (Paragraph [0221], Figure 26 teaches obfuscating input data by the TEE); applying, with the UPS, a subsequent weight to the subsequent first blinded intermediate to produce a blinded second intermediate(Paragraph [0359] teaches a weight is adjusted to the values);  stripping, with the TEE, the blinding from the subsequent second blinded intermediate to produce a subsequent unblinded intermediate; and applying, with the TEE, an activation function to the subsequent unblinded intermediate to produce an unblinded output of the subsequent layer (Paragraph [0397] teaches decrypting (i.e. unblinding) the encrypted result using an activation function).

Regarding Claim 8,

Gu and Pogorelik teaches the method of claim 5. Pogorelik teaches transmitting a classification of the machine learning model to a client processing system through a secure communication session between the TEE and the client processing system (Paragraph [0194] teaches encrypted communication channel)., wherein the classification of the machine learning model is based on the unblinded output of the layer (Paragraph [0257])

Regarding Claim 9,

 Gu and Pogorelik teaches the method of claim 8. Pogorelik teaches wherein the machine learning model comprises a deep neural network and the layer is an exit layer of the deep neural network (Paragraph [0400] teaches deep neural network)(Figure 48, exit layer).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439